UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2008 SL Industries, Inc. (Exact name of registrant as specified in its charter) New Jersey 1-4987 21-0682685 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 520 Fellowship Road, Suite A114, Mount Laurel, New Jersey 08054 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 727-1500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On January 8, 2008, the Compensation Committee of the Board of Directors of SL Industries, Inc. (the "Company") made certain modifications to the Company's 2007 Bonus Plan (the "Bonus Plan"). The Bonus Plan provides incentives to officers and members of management of the Company and its subsidiaries, including certain of the Company's executive officers, in the form of cash bonus payments for achieving certain performance goals established for them.Participants in the Bonus Plan who are named executive officers of the Company include James C. Taylor, President and Chief Executive Officer of the Company and David R. Nuzzo, Vice President and Chief Financial Officer of the Company. The Bonus Plan includes two components.The first component is a Short Term Incentive Plan ("STIP"), and the second component is a Long Term Incentive Plan ("LTIP"). The structure of the Bonus Plan is designed to provide short-term incentives to participants for achieving annual targets, while also motivating and rewarding eligible participants for achieving longer term growth goals. As modified, the Bonus Plan provides as follows: Short Term Incentive Plan. The Compensation Committee has established two components for the STIP, a return on invested capital ("ROIC") based component and a component based on the achievement of pre-determined individual objectives.Based on the determination of the objectives under the two components for each the Company’s divisions and its corporate office, the maximum percentage of base salary that may be earned by the participants ranges from 20% to 45%. STIP bonuses earned will be paid annually. No STIP bonus will be paid if the ROIC component is below a predetermined threshold or if the pre-determined individual objectives are not met. Long Term Incentive Plan. The LTIP component of the Bonus Plan is based on a combination of the achievement of certain sales targets and ROIC targets by each of the Company’s divisions and its corporate office over the three fiscal years beginning in 2007.Based on the determination of these objectives, the maximum percentage of base salary that may be earned by the participants ranges from 10% to 55%.LTIP bonuses earned will be paid following the conclusion of the 2009 fiscal year. A bonus payout under the LTIP will not occur if either the ROIC or sales component is below 80% of the respective target. Under the Bonus Plan, Mr. Taylor, the President and Chief Executive Officer of the Company, may earn a maximum bonus of 100% of base salary, and Mr. Nuzzo, the Vice President and Chief Financial Officer of the Company, may earn a maximum bonus of 75% of base salary. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SL Industries, Inc. (Registrant) Date: January 14, 2008 By: /s/ David R. Nuzzo Name: David R. Nuzzo Title: Vice President and Chief Financial Officer
